DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the ligature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Likewise, claim 5, line 2 recites “the ligature” without proper antecedent basis.  Claim 7, line 1 recites “the ligature” without proper antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-10, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0311607 to Mathey et al. in view of EP 2141404 to Lystbaek et al.  
Mathey et al. discloses a system, figs. 12 and 13, comprising a flexible tubular liner (26), the liner being extendable into an elongate configuration, a flexible bladder (22) being extendable and inflatable within the extended liner and having opposed ends, a flexible and non-tubular pull line (52) having opposed ends, one end of the pull line being attached to the bladder adjacent one of the bladder’s ends. Paragraph [0072] discloses the bladder, along with its attachment with the pull line, are attached to a reel such that the reel provides a pressurized fluid source to invert the bladder and liner assembly through the pipe, as recited in claim 15.  Paragraph [0059] of Mathey et al. discloses a resinous material within the liner material may be of any appropriate type of curable liquid resin, such as epoxy or polyester resin systems, however, when a translucent bladder assembly is used, the resin may be a photo curing resin, such as a UV resin wherein once the assembly is expanded within the main and plurality of lateral pipes, a light source, such as a UV light is incorporated within the bladder assembly to cure the resin therein, as recited in claims 1 and 13.  Mathey et al., however, does not specifically disclose the light source as Lystbaek et al. discloses a liner assembly for renovating a pipeline, wherein figs. 2B and 2C, provided below, disclose a liner (32) that is placed within a pipeline (34) with a damaged portion (36) via eversion by applying pressurized air into the interior of the liner.  The liner, impregnated with a blue light-curable resin, will assume a tubular shape and a substantially circular cross section, contacting the walls of the pipeline due to the elevated pressure.  Paragraph [0035] discloses that the distant end of the liner is closed by a knot (46), which is connected to a block and tackle (48) which comprises a pulley connected to the knot and a long rope connected to the pulley.  The rope allows continuous control of the inversion process until the distant end of the liner reaches its final position inside the pipeline (34).  An electromagnetic radiation source (50) is connected to the rope, and comprises blue diodes emitting visible light.  The radiation source (50) is introduced into the lined pipeline by the block and tackle, such that when the resin is exhibited to blue light from the passing radiation source (50) , the resin cures and the liner will be solidified in its tubular shape and substantially circular cross section. Subsequently, the radiation source (50) is allowed to be pulled out.  The light source is attached to the end of the pull line nearest the pull line’s point of attachment to the bladder, as recited claim 2.  The light source is powered by an elongate and flexible power line attached to the light source, as recited in claims 6 and 20.  The pull line of Lystbaek et al. includes a first section attached to a second section via the block and tackle, which functions as a swivel, as recited in claim 8, wherein the light source is attached to the pull line adjacent the block and tackle, as recited in claim 9.  The bladder is attached to the pull line adjacent the fixed end of the pull line, as recited in claim 14.  The light source includes at least one centering guide, as recited in claim 10.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide to the pull line of Mathey et al. a light source, as suggested by Lystbaek et al. as an alternative means of providing a light source within a flexible bladder, wherein it is known in the art to utilize a light-curable resin within a flexible, absorbent pipe liner, and to use a light source in order to cure the resin.      

    PNG
    media_image1.png
    292
    604
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3, 11, 12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipe lining devices and methods, and/or .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


December 2, 2021
P. F. Brinson